DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-19, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 1, 10, and 19 are directed to a process (a series of acts or steps) and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices).  Thus, the claims fall within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 10 and 19 recites:
“identify, based on a ranking of event participants to a talent event, target participants from the event participants”, “transmit a request for information to each of the target participants”, “responsive to receiving a first document submitted by at least one of the target participants, generate, based on the first document, a corresponding first enriched talent profile associated with the at least one target participant”, “implement based on historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs”, “for a calibrated position profile, using the first enriched talent profiles and the calibrated position profile as inputs to calculate a match score associated with each of first enriched talent profiles” and “determine, based on calculated match scores, one or more target participants invited to meet at the talent event”
The limitations as drafted under their broadest reasonable interpretation fall within the “mental processes” and “certain methods of organizing human activity” groupings of abstract ideas because other than reciting [“a computing system comprising one or more computers”, “an interface device”, “a processing device”, “a machine learning module that is trained”, and “execute the trained machine learning module ], the series of steps describe a process for determining match scores for target participants invited to meet at a talent event which covers performance of limitations in the mind or by pen and paper (i.e., observations, evaluations, judgements, and opinions) and managing personal behavior or relationships or interactions between people, as discussed in MPEP 2106.04(a)(2)
	The Applicant’s Specification in ¶ 0010 emphasizes Organization may participate different talent events including recruiting events or employee retention events. For example, organizations may need to recruit new employees and/or students (referred to as candidates) each year. To this end, an organization may attend recruiting events to scout for potential candidates. A recruiting event can be an onsite event or a virtual event sponsored by the organization or by multiple organizations (e.g., a job fair sponsored by these organizations). At the recruiting event, a recruiter of the organization may meet with multiple candidates (referred to as the "event participants"). Each event participant may be interested in one or more positions with the organization. The recruiter may need to identify, from the event participants, candidates for each of the openings of the organization. The recruiter may need, in a limited time period, to identify as many as possible high-quality potential candidates from the event participants, manage the information about these candidates, and project good impressions of the organization onto the event participants and candidates. Therefore, there is a need for a computer system that may intelligently facilitate a recruiter to manage the recruiting event.


If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls with the “mental process” grouping of abstract ideas. Similarly, the sub-groupings of the certain methods of organizing human activity encompass both activity of a single person and activity that involves multiple people, and thus, certain activity between a person and a computer may fall within the "certain methods of organizing human activity" grouping. Accordingly, claims 1, 10 and 19 recite an abstract idea.
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a computing system comprising one or more computers”, “an interface device”, “a processing device”, “a machine learning module that is trained”, and “execute the trained machine learning module – see claims 1 and 10, a machine-readable non-transitory storage media encoded with instructions – see claim 19, are at adding the words “apply it” with the judicial exception, or mere instructions to implement MPEP 2106.05 (f)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a computing system comprising one or more computers”, “an interface device”, “a processing device”, “a machine learning module that is trained”, and “execute the trained machine learning module – see claims 1 and 10, a machine-readable non-transitory storage media encoded with instructions – see claim 19 at best are the equivalent of merely adding the words “apply it” to the judicial exception. At Step 2B, mere instructions to apply an exception cannot provide an inventive concept.
7.	Dependent claims 2-9 and 11-18 do not add “significantly more” to the abstract idea. Claims 2 and 11 recite “receiving and presenting historical recruiting data”, Claims 6 and 15 recite “generating and transmitting a customized invitation to the target participants”, Claims 7 and 16 recite “generating second graphical user interface for a recruiter comprises the potential participants and the target participants”, Claims 8 and 17 recite selecting a target participant and presenting drill-down views relating to the participant”, Claims 9 and 18 recite “generating a graphical user interface for inviting a target participant to participate in a future event” all add extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g) At best, these additional elements represent the data gathering and outputting steps necessary to carry out the recited abstract idea.  Also, the courts have indicated in MPEP 2106.05 (d)(II) cited decisions from OIP Techs including “presenting offers and gathering Claims 3 and 12 recite “implementing and executing a second machine learning module”, Claims 4 and 13 recite “data of the first document and data of the enriched talent profile”, Claims 5 and 14 recite “the calculated match score represents a probability for a target participant to be interviewed or hired by the recruiting organization with respect to a particular position” merely describe the data and/or information recited with the judicial exception. As such, further specifying the data and/or information recited in the judicial exception, does not make the claimed invention any less abstract. The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements including (i.e., second machine learning module, graphical user interface) amount mere instructions to apply the exception using generic computer components, as discussed in MPEP 2106.05(f). Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under the two-part analysis.
 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keltner (2010/0312713) in view of Fang (2019/0205838).

With respect to claims 1, 10, and 19, Keltner discloses 
a computing system comprising one or more computers (abstract: discloses a system), method (abstract: discloses a method), a machine-readable non-transitory storage media encoded with instructions (¶ 0031-0032: discloses storage medium) for managing talent events for an employer/recruiting organization (¶ 0002: discloses methods and systems for identifying career-related events and prospective career-related contacts via an internet platform), the one or more computers comprising: 

a processing device, (¶ 0031: discloses central processing unit 121) communicatively connected to the interface device to execute one or more workflows, to: 
identify, based on a ranking of event participants to a talent event, target participants from the event participants (¶ 0075: discloses the system can be used to match the user with attendees of career-related events who meet networking criteria.), and transmit a request for information to each of the target participants (¶ 0111: discloses a professional can receive an invitation to register for an event based on profiles of other professionals attending the vent who would make good career related networking contacts.); 
responsive to receiving data submitted by at least one of the target participants (¶ 0049, 0075-0077: discloses receiving data from users including identifications of career skills, career transitions, career paths, career-related personal information, and positional career information.), generate, based on the data, a corresponding first enriched talent profile associated with the at least one target participant (¶ 0049, 0075-0077, 0081: discloses the profile generation and enhancement engine generates a profile associated with at least one user and stores the received identifications.  The profile generation and enhancement engine 202 can enhance the profiles of user by generating or obtaining additional information about the users.  The additional information can be added to the user profiles.  The profile generation engine 202 enhances the profile information by identifying skills, educational credentials, transition opportunities, and the like.); 

for a calibrated position profile (¶ 0076, 0077: discloses the profile and enhancement engine 202 can also receive profile information of users from the organization including profile information of users to the service based on registration lists for career-related events.), using the first enriched talent profiles and the calibrated position profile as inputs to calculate a match score associated with each of first enriched talent profiles (¶ 0088, 0095, 0097, 0098: discloses the matching engine 204 computes a match score for each user in the profile database according to the user’s profile information.); and 
determine, based on calculated match scores, one or more target participants invited to meet at the talent event. (¶ 0088, 0095- 0097, 0098: discloses the recommendation engine 204 can order the attendees by their overall match score for the user.  In this manner, users can identify attendees of a career-related event to target for networking.)
Keltner discloses the matching engine 204 computes a match score, but does not explicitly disclose a first document and  implementing and executing a trained machine learning module.  However, Fang which is pertinent art to the claimed invention is related to providing job candidate recommendations based on machine learning models. (¶ 0001)
receiving a first document (¶ 0023, 0025: discloses the process to access job candidates of can be initiated through electronic receipt by the organization of a resume of a job candidate.  A plurality of candidate profiles corresponding to a plurality of candidates can be received…each candidate profile can include candidate information obtained from a candidate resume.)
 implement a machine learning module that is trained based on historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs…execute the trained machine learning module  (¶ 0025, 0056-0058: discloses the candidate scoring module 404 can be configured to determine a candidate score for at least some candidates of a set of candidates.  In certain embodiments, a candidate score model, i.e., a machine learning model, such as a logistic regression model, can be trained to determine a candidate score.  As such, a candidate’s score can provide an indication of a candidate’s likelihood to receive a job offer for a particular talent pipeline. The recommendation module 406 can rank a set of candidates based on candidate score and can provide the ranked set of candidates to a recruiter.)
As taught by Fang, in at least ¶ 0025, training sets of data for the machine learning models can include features of structured data from resumes and progress of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keltner with Fang to receive a first document…implement a machine learning module that is trained based on historical recruiting data relating to at least one of the talent event or an organization to which the at least one target participant belongs…execute the trained machine learning module, as disclosed by Fang to achieve the claimed invention. As disclosed by Fang, the motivation for the combination would have been to identify highly qualified job candidates for various job classifications of an organization. (¶ 0025)

With respect to claims 2 and 11, Keltner discloses the computing system and method, wherein the processing device is further to: 
receive historical recruit data of past talent events (¶ 0077, 0082: discloses the profile generation and enhancement engine 202 can enhance profile information of a user by retrieving information about the user from third party servers including events the user has attended.  The profile information can include professional organizations the user has joined and/or alumni organizations the user belongs to.  The profile information can include past events the user has attended, such as industry expos, industry events, and/or social or community events, i.e., volunteer, sporting, musical, artistic.)
Keltner does not explicitly disclose the following limitations.
However, Fang discloses:
hire decisions, wherein the historical recruiting data comprise at least one of
 conversion rates from a number of resumes received to one of interviewed or offer made (¶ 0035-0036: Fang discloses candidate information associated with a first set of previous, i.e., historical candidates.  The first set of previous candidates can consist of a set of candidates that were reviewed and/or considered for a position within the first talent pipeline.), 
offer accept rates with respect to one of event venues or schools attended by the potential participants, 
offer decline rates with respect to the event venues or the schools attended by the event participants, or 
pending offers with respect to the event venues or the schools attended by the event participants; and 
present, on a graphical user interface of the interface device, the historical recruiting data. (¶ 0025-0026: Fang discloses recruiters can be provided computerized search results for talent pipelines. For example, progress of a job candidate in his or her job-related interaction with the company.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keltner with Fang to receive and present the historical recruiting data, as disclosed by Fang to achieve the claimed invention. As disclosed by Fang, the motivation for the combination would have been to identify highly qualified job candidates for talent pipelines of an organization. (¶ 0025)


With respect to claims 3 and 12, Keltner discloses the computing system and method, wherein the processing device is further to:
based on information of past event participants to the talent event and the historical recruiting data (¶ 0077, 0082: discloses the profile generation and enhancement engine 202 can enhance profile information of a user by retrieving information about the user from third party servers including events the user has attended.  The profile information can include professional organizations the user has joined and/or alumni organizations the user belongs to.  The profile information can include past events the user has attended, such as industry expos, industry events, and/or social or community events, i.e., volunteer, sporting, musical, artistic.);
identify information of the event participants to the talent event (¶ 0086-0087: discloses the networking service can match users based on professional and personal interests, as identified from event attendance, social media activity, and history of professional connections.); and 
using the information of the event participants as inputs to calculate the ranking of event participants to the talent event. (¶ 0088, 0095, 0097, 0098: discloses the matching engine 204 computes a match score for each user in the profile database according to the user’s profile information.)
Keltner does not explicitly disclose the following limitations.
However, Fang discloses:
 implement a second machine learning module (¶ 0025: discloses a separate machine learning model, i.e., a quality model)

the information of past event participants to the talent event including at least one of courses taken, academic performance (¶ 0025: discloses educational or professional achievements), projects accomplished (¶ 0025: discloses educational or professional achievements), jobs held, or awards received by past event participants to the talent event; 
execute the second machine learning module to calculate the ranking of event participants to the talent event (¶ 0025, 0032, 0035: discloses a quality score output by the quality model may be indicative of a candidate’s likelihood to receive a job offer if the candidate is interviewed for a position.  Once a quality model has been trained, the quality module 106 can receive a candidate profile and determine a quality score for a candidate based on the trained quality model.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keltner with Fang to implement a second machine learning module that is trained and executed to calculate the ranking of event participants to the talent event, as disclosed by Fang to achieve the claimed invention. As disclosed by Fang, the motivation for the combination would have been to 


With respect to claims 4 and 13, the combination of Keltner and Fang discloses the computing system and method, 
wherein the first document comprises a resume submitted by the at least one of the target participants (¶ 0023, 0025: Fang discloses the process to access job candidates of can be initiated through electronic receipt by the organization of a resume of a job candidate.  A plurality of candidate profiles corresponding to a plurality of candidates can be received…each candidate profile can include candidate information obtained from a candidate resume.), and 
wherein the enrich talent profile comprises the resume, and at least one of: 
first data items relating to at least one peer of the at least one target participant, and wherein the at least one peer is a past event participant of the talent event, 
second data items relating to skills, companies, roles, schools, and fields of study similar to the at least one target participant's skills, companies, roles, schools, and fields of study (¶ 0025: Fang discloses information regarding significant educational or professional achievements), 
third data items relating to at least one of a personality or a talent assessment for the at least one target participant based on the resume of the at least one target participant, or 


With respect to claims 5 and 14, the combination of Keltner and Fang discloses the computing system and method,
wherein the calculated match score represents a probability for a target participant to be interviewed or hired by the recruiting organization with respect to a particular position. (¶ 0025, 0056-0058: Fang discloses the candidate scoring module 404 can be configured to determine a candidate score for at least some candidates of a set of candidates.  In certain embodiments, a candidate score model, i.e., a machine learning model, such as a logistic regression model, can be trained to determine a candidate score.  As such, a candidate’s score can provide an indication of a candidate’s likelihood to receive a job offer for a particular talent pipeline. The recommendation module 406 can rank a set of candidates based on candidate score and can provide the ranked set of candidates to a recruiter.)

With respect to claims 6 and 15, the combination of Keltner and Fang discloses the computing system and method, wherein the processing device is further to: 
generate and transmit a customized invitation to each of the one or more target participants (¶ 0007, 0061, 0092-0093: Keltner discloses the user interface generation engine 206 integrates an invitation to the event with the display of the event.  The 
wherein the customized invitation comprises at least one of a position description, the historical recruiting data relating to at least one of the talent event or the organization to which the corresponding target participant belongs to (¶ 0092-0093: Keltner discloses number of attendees), a list of credentials possessed by the corresponding target participant that match one or more requirements in the position description (¶ 0092-0093: Keltner discloses users can identify attendees of a career related event to target for networking.), or information of a list of personnel who is currently associated with the recruiting organization.

With respect to claims 7 and 16, the combination of Keltner and Fang discloses the computing system and method, 
wherein the processing device is further to generate a second graphical user interface to a recruiter (¶ 0094-0096: Keltner discloses when viewing information about the attendees of an event, the user can request an enumeration of attendees according to a criterion), wherein the second graphical user interface comprises the potential participants and the target participants. (¶ 0094-0096: Keltner discloses the recommendation engine 204 can transmit to the user interface engine 206 a first list that enumerates attendees that meet the criterion followed by attendees that do not meet the criterion.  The engine 206 can highlight profile pictures of attendees that meet the criterion or display the names of attendees meeting the criterion in bold face type.)

With respect to claims 8 and 17, the combination of Keltner and Fang discloses the computing system and method,
 wherein responsive to selecting a third target participant in the second graphical user interface (¶ 0099: Keltner discloses a user can select an attendee of an event to view the prospective contact’s profile information.), the processing device is further to present drill-down views relating to the selected third target participant (¶ 0099: Keltner discloses when a user selects an attendee, the recommendation engine 204 obtains the selected attendee’s profile information and the user interface generation engine 206 creates a display of the attendee’s profile) comprising at least one of: 
a summary view of information associated with the third target participant (¶ 0099: Keltner discloses the display can include any information about an attendee such as profile picture, title, role, company, networking goals, networks, job history, and match score.);
a status view indicating a meeting schedule and status of the third target participant at the talent event; 
a list of questions for the recruiter to direct at the third target participant, wherein the list of questions are customized for the third target participant; or 
an evaluation view for the recruiter to evaluate the third target participant after meeting the third target participant. (¶ 0100: Keltner discloses after a user meets with the attendee for a follow-up, the user can create and save a note describing the time and results of the meeting.)

With respect to claims 9 and 18, the combination of Keltner and Fang discloses the computing system and method, 
wherein the processing device is further to generate a third graphical user interface to present a communication page (See Keltner - Figs 13A-13C) for inviting a fourth target participant to participate in a future event based on a corresponding match score associated with the fourth target participant. (¶ 0100, 0102: Keltner discloses a user can send a message to the attendee. The networking service can provide each user a list of matches according to the user’s networking objectives.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jersin (2019/0197487) – ¶ 0117 discusses: determine probability of hire score based on hiring patterns for similar jobs, industries, and organizations (e.g., similar companies). The score may be calculated based on how many profiles need to be reviewed and messages (e.g., LinkedIn InMail messages) sent in order to have a high likelihood of a successful hire. This score may then be presented to a user with calls to action about reviewing more profiles and sending more messages. Some embodiments determine a hire likelihood as a percentage chance of filling a given job opening (e.g., an open role or position) in a certain time frame. Some of these embodiments determine, based on member profile attributes and features of the open position, the probability percentage of filling the position in the next 30 days 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629





/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629